DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Amendments and Remarks filed on 1-13-2022. As directed, claims 1, 3-4, 11, 13, and 20 have been amended, no claims have been cancelled, and no new claims have been added. Thus, claims 1-20 are currently pending in the application.

Response to Amendment
Applicant has amended claim 13 to address a minor informality. The previously held claim objection is hereby withdrawn.
Applicant has amended claims 11 and 20 to remove the word “optionally” in these claims which previously rendered the claims indefinite. The previously held rejections of claims 11-20 under 35 USC 112(b) are hereby withdrawn.

Response to Arguments
Applicant argues (see bottom page 6 of the Remarks as filed, and the beginning of section 4A of the Affidavit filed) that the tool disclosed by Okamoto is principally different from the instantly claimed invention in that the “sacrum pressing tool” of Okamoto fails to mobilize the SI joint as claimed. Examiner respectfully disagrees. While Okamoto does refer to the tool as a 
Applicant further argues (see bottom page 6 and top of page 7 of the Remarks as filed, and the beginning of section 4A of the Affidavit filed) that the tool disclosed by Okamoto fails to meet the amended claim limitations of the sloping longitudinal extensions which match the slope of the sacrum. In the foregoing action, Examiner relies on the embodiment of Figure 11 of the Okamoto disclosure which Okamoto directly states includes an angled configuration that matches the contour of the sacrum (see paragraph 80).
Applicant further argues (see bottom page 6 of the Remarks as filed, and the beginning of section 4A of the Affidavit filed) that the tractability of the Okamoto tool is not sufficient for the mobilization of the SI joint. Examiner respectfully disagrees. In the instantly claimed invention, the tractable material of the device is claimed to be “plastic, thermoplastic, rubber, silicone, silicone rubber, and a composite material, or a combination of the same” at claim 7. Okamoto’s Figure 11 shows the shape of the instantly claimed device, Okamoto further outlines that the tool is mated with the sacrum between the posterior iliac spines as further claimed, and additionally states that the pressing tool is made from rubber (see paragraph 61). For these reasons, the Okamoto tool is capable of carrying out the claimed mobilization because the shape, material 
Applicant further argues (see Affidavit at sections 4B and 4C, and Remarks as filed at  the bottom of page 7 through page 9) that the combination of Okamoto and Meilus would render the principle operation of the Okamoto tool unsatisfactory for its intended purpose, and further that the angled configurations of the Meilus pocket are different from the instantly claimed invention because the angled extensions of Meilus are configured for receiving a spinous process. As stated previously, the appended rejection relies on the Figure 11 embodiment of Okamoto to read on the angled longitudinal extensions as have been clarified in the amended claim language. Further, Examiner will rely on a new ground of rejection for independent claims 1 and 11, Okamoto in view of Willard, to render obvious the use of Okamoto’s sacrum pressing tool on a rigid surface. Additionally, Meilus will still be relied on to teach the limitations of claims 8-10 which define an angled configuration of the extensions relative to a median center line of the device at particular angle ranges. While Applicant correctly points out that Meilus uses the angled configuration to receive a spinous process of the lumbar region, Meilus additionally states that the angled configuration is advantageous in affecting deep pressure to the muscles on either side of the spinous processes, and further enables lengthening of those muscles and relieve pain (Col. 9, lines 38-48). Therefore, it is contended that one of ordinary skill in the art could use the teachings of Meilus to adjust the lateral angled configuration in order to affect therapeutic levels of pressure to the surrounding anatomy. Therefore, these arguments are not found to be persuasive.
Argument further argues (see page 10 of Remarks as filed) that the additional references employed in rejecting claims 13-14 and 19 fail to remedy the deficiencies of Okamoto. However, 

Claim Objections
Claim 1 is objected to because of the following informalities:  
-Line 1 recites “sacroiliac joint (SI) joint mobilization device”. Examiner suggests deleting the second iteration of “joint”  
-Line 3 recites “said angle front wall”. Examiner suggests amending “angle” to “angled for consistency
-Line 8 uses slashes (/) to differentiate inferior and posterior, and superior and anterior. Examiner suggests replacing these marks with the word “and” for clarity
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  
-Lines 1-2 recite “left and right side walls” which the Examiner suggests amending to refer to “a left side wall and a right side wall”
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
-Line 1 recites “said tractable connection”, however, a tractable connection was not introduced previously. Instead the longitudinal extensions were said to be “tractable” in claim 1. Examiner suggests amending the claim dependency on claim 5 to depend from claim 4
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
-Line 1 recites “sacroiliac joint (SI) joint”. Examiner suggests deleting the second iteration of “joint”  
-Line 8 uses slashes (/) to differentiate inferior and posterior, and superior and anterior. Examiner suggests replacing these marks with the word “and” for clarity
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-7, 11-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2019/0231577) in view of Willard (US 2,818,854).
Regarding claim 1, Okamoto discloses a sacroiliac joint mobilization device (XF; Fig. 11) comprising: 

 a pair of sloped opposing longitudinal extensions (22F) extending from said planar base (paragraph 80, lines 1-5; see annotated Fig. 11 below), and wherein said opposing longitudinal extensions (22F) are established in an angled configuration so as to be positioned within a subject's SIJ complex (abstract, lines 8-12; paragraph 80, lines 1-8; see annotated Fig. 11 below) and wherein the slope of the longitudinal extensions (22F) matches approximately the slope of the sacrum from its most inferior/posterior aspect to its most anterior/superior aspect (paragraph 80, lines 6-10); and 
a sacral pocket having a contact surface formed by said planar base and said opposing longitudinal extensions (22F) and configured to be coupled with said subject's sacrum (abstract, lines 8-12; Fig. 4; paragraph 80, lines 12-17) and further positioned between the two Posterior Superior Iliac Spines (PSISs) of a patient's SIJ complex (abstract, lines 8-12; Fig. 4; paragraph 80, lines 12-17), and wherein said opposing longitudinal extensions (22F) are further configured to be tractable (paragraph 61, lines 1-8; paragraph 80, lines 12-17), such that the longitudinal extensions (22F) are deformed and are extended outward mobilizing the SI joint laterally with the SI joint mobilization tool (XF) coupled to the subject’s SI complex (abstract, lines 8-12; paragraph 61, lines 1-8; Fig. 4; see annotated Fig. 11 below; the tool disclosed by Okamoto includes the same positioning, tractable rubber material, and angled front wall and longitudinal extensions as claimed, and therefore is configured to laterally mobilize the SI joint as claimed).

    PNG
    media_image1.png
    496
    752
    media_image1.png
    Greyscale

Okamoto fails to disclose that the subject applies a downward force on the mobilization tool when placed in a supine position with the tool coupled to the SIJ complex.
However, Willard teaches a SI joint mobilization tool (10) to be placed at the SIJ complex of a subject such that the subject applies a downward force on the SI mobilization tool (10) in a supine position when the tool (10) is coupled to the SIJ complex (Col. 3, lines 1-8 and 35-56; Figs. 2-3), in order to mobilize the sacro-iliac articulations and reduce the pain and disorder associated therewith (Col. 1, lines 15-29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tool disclosed by Okamoto in a situation in which a subject is lying supine, as taught by Willard, in order to mobilize the SI joint using the subject’s body weight and reduce the pain and disorder associated with SI displacement.

Regarding claim 2, Okamoto in view of Willard disclose the device of claim 1, as discussed above.
Modified Okamoto further discloses wherein said opposing longitudinal extensions (22F) form left and right side walls (paragraph 80, lines 1-8; see annotated Fig. 11 below).  

    PNG
    media_image2.png
    496
    752
    media_image2.png
    Greyscale

Regarding claim 3, Okamoto in view of Willard disclose the device of claim 1, as discussed above.
Modified Okamoto further discloses wherein said planar base comprises a planar base having a front and back wall (paragraph 80, lines 1-8; see annotated Fig. 11 below).  

    PNG
    media_image3.png
    496
    752
    media_image3.png
    Greyscale

Regarding claim 4, Okamoto in view of Willard disclose the device of claim 1, as discussed above.
Modified Okamoto further discloses wherein said pair of opposing longitudinal extensions (22F) extending from said planar base are coupled with a tractable connection (paragraph 61, lines 1-8 state that the device is made from a tractable material, and that the base portion, i.e. 21, and extensions, i.e. 22, are integral and therefore connected; see also paragraph 80, lines 12-17).  
Regarding claim 5, Okamoto in view of Willard disclose the device of claim 1, as discussed above.
Modified Okamoto further discloses wherein said tractable connection comprises an adjustable mechanical connection (paragraph 61, lines 1-8 state that the device is made from a 
Regarding claim 6, Okamoto in view of Willard disclose the device of claim 4, as discussed above.
Modified Okamoto further discloses wherein said SI joint mobilization device (XF) is formed by a tractable material (paragraph 61, lines 1-8 state that the device is made from a tractable material such as synthetic rubber; see also paragraph 80, lines 12-17).   
Regarding claim 7, Okamoto in view of Willard disclose the device of claim 6, as discussed above.
Modified Okamoto further discloses wherein said tractable material comprises rubber (paragraph 61, lines 1-8 state that the device is made from a tractable material such as synthetic rubber; see also paragraph 80, lines 12-17).
Regarding claim 11, Okamoto discloses a method of mobilizing the sacroiliac joint (SI) joint in a subject in need thereof (abstract, lines 1-12) comprising the steps of: 
establishing a SI joint mobilization device (XF; Fig. 11) having a planar base configured to be positioned on a rigid surface and a pair of opposing longitudinal extensions (22F) extending from said planar base (paragraph 80, lines 1-5; see annotated Fig. 11 below), and wherein said opposing longitudinal extensions (22F) are established in an angled configuration to be coupled with a subject's SIJ complex such that the slope of the longitudinal extensions (22F) matches approximately the slope of the sacrum from its most inferior/posterior aspect to its most anterior/superior aspect (abstract, lines 8-12; paragraph 80, lines 1-10; see annotated Fig. 11 below); 

positioning said subject with the opposing longitudinal extensions in between the right and left posterior superior iliac spines within the subject's SIJ complex (abstract, lines 8-12; Fig. 4), such that the subject's sacrum is positioned within a sacral 3pocket of said SI joint mobilization device (abstract, lines 8-12; Fig. 4; paragraph 80, lines 12-17; see annotated Fig. 11 below); and 
wherein said longitudinal extensions (22F) are deformed and are extended outward mobilizing the SI joint laterally with the SI joint mobilization device coupled with said subject's SIJ complex and thereby facilitating mobilization of the subject's SI joint (abstract, lines 8-12; paragraph 61, lines 1-8; Fig. 4; see annotated Fig. 11 below; the tool disclosed by Okamoto includes the same positioning, and includes a tractable rubber material, and angled front wall and longitudinal extensions as claimed, and therefore is configured to laterally mobilize the SI joint as claimed).  

    PNG
    media_image1.png
    496
    752
    media_image1.png
    Greyscale

Okamoto fails to disclose that the subject is positioned supine and applies a downward force on the mobilization tool when placed in the supine position on a rigid surface with the tool coupled to the SIJ complex, bending said subject's knees and bringing the bottoms of the subject's feet into a resting position on said rigid surface, and initiating one, or a series of prescribed motions to engage mobilization of the subject's SI joint.
However, Willard teaches a method of using a SI joint mobilization tool (10) wherein a SI joint mobilization tool (10) is to be placed at the SIJ complex of a subject while the subject’s knees are bent with the bottoms of the feet resting on a rigid surface (T) (Col. 3, line 35-40), and further that the subject is placed in a supine position and applies a downward force on the SI mobilization tool (10) in the supine position on the rigid surface (T) when the tool (10) is coupled to the SIJ complex (Col. 3, lines 1-8 and 35-56; Figs. 2-3), following which one or a series of prescribed motions are done to engage the subject’s SI joint (Col. 3, lines 68-76 and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tool disclosed by Okamoto in a situation in which a subject is lying supine and a series of prescribed motions are enacted, as taught by Willard, in order to mobilize the SI joint using the subject’s body weight and reduce the pain and disorder associated with SI displacement.
Regarding claim 12, Okamoto in view of Willard disclose the method of claim 11, as discussed above.
Modified Okamoto further discloses wherein said SI joint mobilization device comprises the SI joint mobilization device of claim 1 (see rejection of claim 1 above, and Okamoto’s abstract, lines 1-12 and Fig. 4).  
Regarding claim 15, Okamoto in view of Willard disclose the method of claim 11, as discussed above.
Modified Okamoto further discloses wherein said the prescribed motions comprises maintaining the subject's supine position and allowing the weight of the subject's own pelvic complex to downwardly press against said SIJ mobilization device allowing SI joint mobilization (Willard: Col. 3, lines 68-76 and Col. 4, lines 1-8 and Fig. 3).  
Regarding claim 16, Okamoto in view of Willard disclose the method of claim 11, as discussed above.
Modified Okamoto further discloses wherein said the prescribed motions are initiated by the subject (Willard: Col. 6, lines 10-24).  
Regarding claim 17, Okamoto in view of Willard disclose the method of claim 11, as discussed above.
Modified Okamoto further discloses wherein said the prescribed motions are initiated by a care provider or medical professional (Willard: Col. 3, lines 68-76).  
Regarding claim 18, Okamoto in view of Willard disclose the method of claim 11, as discussed above.
Modified Okamoto further discloses wherein said method is executed as needed to control a subject's SI joint pain (Willard: Col. 6, lines 59-66).  
Regarding claim 19, Okamoto in view of Willard disclose the method of claim 11, as discussed above.
Modified Okamoto further discloses wherein said method is executed pursuant to a medically prescribed regime established to treat SI joint dysfunction (Willard: Col. 1, lines 15-19).  
Claims 8-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2019/0231577) in view of Willard (US 2,818,854), as applied to claims 6 and 11 above, in further view of Meilus (US 6,036,719).
Regarding claim 8, Okamoto in view of Willard disclose the device of claim 6, as discussed above.Modifeid Okamoto further discloses 
Modified Okamoto fails to disclose wherein said opposing longitudinal extensions are positioned at an angle between 20 and 25 degrees from a median center line of the device.
However, Meilus teaches a spine mobilization tool (10) wherein opposing longitudinal extensions (20, 22) are at an angle at 30-35 degrees5at  from a median center line of said SI joint mobilization device (Meilus: Col. 9, lines 36-42 describe that the extensions are set apart at an 
Still further, the range of 30-35 degrees of the angle between the median center line and each extension as disclosed by the prior art is sufficiently close to the claimed range of 20-25 degrees. Per MPEP 2144.05 I, in the case where ranges disclosed by the prior art are sufficiently close to the claimed range, a prima facie case of obviousness exists.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to angle the longitudinal extensions of Okamoto medially between approximately 30 and 35 degrees, as taught by Meilus, in order to affect deep pressure delivery to the muscles on either side of the spinous processes, and further enable lengthening of those muscles and relieve pain
Regarding claim 9, Okamoto in view of Willard and Meilus disclose the device of claim 8, as discussed above.Modifeid Okamoto further discloses 
Modified Okamoto further discloses that opposing longitudinal extensions (22F of Okamoto modified to be angled like extensions 20, 22 of Meilus) in their angled position are at an angle at 30-35 degrees5at  from a median center line of said SI joint mobilization device (Meilus: Col. 9, lines 36-42 describe that the extensions are set apart at an angle of 60-70 degrees, thus an imaginary median center line running from top to bottom and bisecting the 60-70 degree angle 
The range of 30-35 degrees of the angle between the median center line and each extension as disclosed by the prior art is sufficiently close to the claimed amount of 22 degrees. Per MPEP 2144.05 I, in the case where ranges disclosed by the prior art are sufficiently close to the claimed range, a prima facie case of obviousness exists.
Regarding claim 10, Okamoto in view of Willard and Meilus disclose the device of claim 8, as discussed above.Modifeid Okamoto further discloses 
The now modified Okamoto fails to disclose the height of the longitudinal extensions.
However, Meilus further discloses that the longitudinal extensions (i.e. 20, 22) established in an angled configuration comprises opposing longitudinal extensions established in an angled configuration 10having a height at, or less than 1 inch (Col. 5, lines 45-51 “half-inch”). Meilus indicates that the height of the extensions provide a pocket for the spine of the user (Col. 5, lines 45-51).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the longitudinal extensions of modified Okamoto to be half an inch in height to provide an adequate pocket for the user’s spine.
Regarding claim 20, Okamoto in view of Willard disclose the method of claim 11, as discussed above.
Modified Okamoto further discloses that the prescribed motions are executed 3-5 times a week (Willard: Col. 6, lines 59-66 states that the device can be used as often as daily, or can be used as needed).
Modified Okamoto fails to disclose that the motions are executed for at least ten minutes.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to execute the prescribed motions of modified Okamoto for at least ten minutes as taught by Meilus in order to treat pain and dysfunction.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2019/0231577) in view of Willard (US 2,818,854), as applied to claim 11 above, in further view of Notestine (US 7,288,077).
Regarding claim 13, Okamoto in view of Willard disclose the method of claim 11, as discussed above.
Modified Okamoto fails to disclose wherein said the prescribed motions comprise a series of controlled back-and-forth movements of said subject's knees allowing the SIJ mobilization device to mobilize the pelvic portion of the SIJ complex on the sacrum at the SIJ.  
However, Notestine teaches prescribed motions comprising a series of controlled back-and-forth movements of said subject's knees allowing the mobilization device (10) to mobilize the sacrum (see Fig. 5A, the device is positioned under the user’s sacrum; see also the progression of Figs. 5A-D which show a back-and-forth motion of the user’s knees; Col 4, lines 21-67 and Col. 5, lines 1-11).  Notestine indicates that the motions maximize the effects of the device (10) (Col. 5, lines 10-11).
Therefore, it would have been obvious to one of ordinary skill in the art ebfore the effective filing date of the claimed invention to modify the method disclosed by modified Okamoto with the prescribed motions taught by Notestine in order to maximize the therapeutic effects of the device.
Regarding claim 14, Okamoto in view of Willard disclose the method of claim 11, as discussed above.
Modified Okamoto fails to disclose wherein said the prescribed motions comprise a series of controlled back-and-forth movements of said subject's knees allowing the SIJ mobilization device to mobilize the pelvic portion of the SIJ complex on the sacrum at the SIJ.  
However, Notestine teaches prescribed motions comprising a series of controlled pelvic tilts towards said subject’s head (Fig. 5B) followed by controlled pelvic tilts towards the user’s feet (Figs. 5C-D) movements of said subject's knees allowing the mobilization device (10) to mobilize the sacrum (see Fig. 5A, the device is positioned under the user’s sacrum; see also the progression of Figs. 5A-D which show pelvic tilts towards the subject’s head and feet; Col 4, lines 21-67 and Col. 5, lines 1-11).  Notestine indicates that the motions maximize the effects of the device (10) (Col. 5, lines 10-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Okamoto with the prescribed motions taught by Notestine in order to maximize the therapeutic effects of the device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785